Citation Nr: 0633533	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from October 1988 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Although the veteran requested an in-person hearing before 
the Board at his local RO, he failed to attend his hearing 
scheduled for September 15, 2006.  His request for a Board 
hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2006).


REMAND

The veteran contends that his hearing loss began while in 
service and has gradually deteriorated over the years to its 
current state.  The veteran has been afforded numerous VA 
examinations throughout this appeal, which reveal mild to 
moderately severe sensorineural hearing loss in his left ear 
and normal hearing in his right ear.  The reports of March 
and April 2004 VA examinations reflect that the veteran was 
being followed by Temple VA and Dallas VA for, inter alia, an 
atypical hearing loss in the left ear.  It does not appear 
that an attempt has been made to obtain VA treatment records 
from the Temple and Dallas facilities.

In light of the above, the Board concludes that a remand is 
necessary to obtain the veteran's VA medical records from the 
Temple and Dallas facilities regarding any left ear hearing 
loss.

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records from 
the Temple and Dallas VA facilities 
relating to the veteran's hearing loss.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until it is determined that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2. Following completion of the above, 
readjudicate the veteran's claim based on 
the entirety of the evidence, to include 
any evidence associated with the claims 
file after the August 2004 supplemental 
statement of the case.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


